LEHAN, Judge.
In this mortgage foreclosure action we find no error in the trial court’s determination that no genuine issue of any material fact existed which would have precluded the final summary judgment. As to the other point on appeal, we also find no error. See Hart v. Sanderson’s Administrators, 18 Fla. 103 (1881); Patterson v. Taylor, 15 Fla. 336 (1875); Hicks v. Mid-Florida Production Credit Association, 374 So.2d 566 (Fla. 1st DCA 1979).
AFFIRMED.
BOARDMAN, A.C.J., and SCHEB, J., concur.